     Case 3:21-cv-01475-TWR-NLS Document 5 Filed 09/15/21 PageID.149 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE LISA KAYE GOLDEN                          Case Nos.: 21-CV-1279 TWR (NLS),
                                                     21-CV-1304 TWR (NLS), 21-CV-1306
12
                                      Debtor.        TWR (NLS), 21-CV-1307 TWR (NLS),
13                                                   21-CV-1308 TWR (NLS), 21-CV-1349
                                                     TWR (NLS), 21-CV-1351 TWR (NLS),
14
     LISA KAYE GOLDEN,                               21-CV-1353 TWR (NLS), 21-CV-1461
15                                                   TWR (NLS), 21-CV-1462 TWR (NLS),
                                    Appellant,
                                                     21-CV-1463 TWR (NLS), 21-CV-1475
16
     v.                                              TWR (NLS)
17
     JEFFREY ROGERS; RICHARD                         Bankruptcy No.: 17-6928-MM7 &
18   KIPPERMAN,                                      Adversary No. 18-90054-MM
19                                 Appellees.
                                                     ORDER (1) ORDER DISMISSING
20
                                                     ACTIONS FOR FAILURE TO PAY
21                                                   FILING FEE AND FAILURE TO
                                                     COMPLY WITH THE COURT’S
22
                                                     ORDER, AND (2) DENYING AS
23                                                   MOOT APPELLANT’S MOTIONS
                                                     TO STAY AND TRUSTEE’S EX
24
                                                     PARTE APPLICATION
25
26
27         On August 31, 2021, the Court issued an Order (the “August 31 Order”) requiring
28   Appellant Lisa Kaye Golden to pay the filing fee in the above-captioned bankruptcy

                                                 1
                                                               Case Nos. 21-CV-1279 TWR (NLS), et al.
     Case 3:21-cv-01475-TWR-NLS Document 5 Filed 09/15/21 PageID.150 Page 2 of 2



 1   appeals1 no later than September 14, 2021. (See, e.g., No. 21-CV-1279 TWR (NLS) ECF
 2   No. 7.) The Court clearly indicated that, “[s]hould Appellant fail timely to pay the filing
 3   fee in any of the Unpaid Appeals, the Court will dismiss those bankruptcy appeals without
 4   prejudice.” (Id. at 2 (emphasis in original).) As of the date of this Order, no filing fee has
 5   been paid and no other filings have been made in any of the above-captioned bankruptcy
 6   appeals. Accordingly, the Court DISMISSES WITHOUT PREJUDICE each of the
 7   above-captioned bankruptcy appeals for failure to pay the requisite filing fee and for failure
 8   to comply with the Court’s August 31 Order. See S.D. Cal. CivLR 83.1(a).
 9          In its August 31 Order, the Court also deferred ruling on Ms. Goldens Motions to
10   Stay (ECF Nos. 4, 6) in Case No. 21-CV-1279 TWR (NLS) and Chapter 7 Trustee Richard
11   M. Kipperman’s Application for an Order Shortening Time for Hearing, if Necessary, and
12   Expedited Review and Adjudication of Pending Appeal Due to: (1) Interlocutory Nature
13   of Order Appealed; and (2) On Other Grounds (“Ex Parte App.,” ECF No. 3) in Case No.
14   21-CV-1475 TWR (NLS) to afford Ms. Golden the opportunity to pay the requisite filing
15   fee in those actions. (See Aug. 31 Order at 3.) Because the Court has dismissed those
16   cases for failure to pay the filing fee, the Court DENIES AS MOOT Ms. Golden’s Motions
17   to Stay and the Trustee’s Ex Parte Application.
18          IT IS SO ORDERED.
19
20   Dated: September 15, 2021
21
22
23
24
25
26   1
      All references in this Order to the “above-captioned bankruptcy appeals” refer to these cases: 21-CV-
     1279 TWR (NLS); 21-CV-1304 TWR (NLS); 21-CV-1306 TWR (NLS); 21-CV-1307 TWR (NLS); 21-
27   CV-1308 TWR (NLS); 21-CV-1349 TWR (NLS); 21-CV-1351 TWR (NLS); 21-CV-1353 TWR (NLS);
28   21-CV-1461 TWR (NLS); 21-CV-1462 TWR (NLS); 21-CV-1463 TWR (NLS); and 21-CV-1475 TWR
     (NLS).

                                                       2
                                                                        Case Nos. 21-CV-1279 TWR (NLS), et al.
